DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 02/18/2022. Claims 1-20 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 03/05/2019. 

Oath/Declaration
The oath or declaration filed on 03/05/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election, without traverse, group I, of species II: claims 1-17, in the “Response to Election / Restriction Filed” filed on 03/05/2022 acknowledged. 
However, the features of claim 2 such as “wherein the second gate insulating layer is in direct contact with the first source electrode and the first drain electrode” does not support species II (Figure 3). Therefore, claim 2 is withdrawn.
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 18-20 are withdrawn.

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al (US 2018/0175127A1; hereafter LEE).

Regarding claim 1, LEE discloses an array substrate, comprising: 
a base substrate ( Fig 4, substrate 101, Para [ 0051]); a first thin film transistor (element 150, Para [ 0065]) on the base substrate (100) and comprising a first active layer (active layer 154), a first gate electrode ( gate electrode 156, Para [ 0051-0054]), a first source electrode (source electrode 164S, Para [ 0051-0054]) and a first drain electrode ( drain electrode 164D, Para [ 0051-0054]), the first active layer being a silicon active layer ( Para [ 0017); 
a second thin film transistor (element 100, Para [ 0063]) on the base substrate (100) and comprising a second active layer (active layer 104, Para [ 0068]) a second gate electrode ( gate electrode  106, Para [ 0084]), a second source electrode (108, Para [ 0055]) and a second drain electrode (110, Para [ 0055]), the second active layer being a metal oxide active layer (Para [ 0047]); a first gate insulating layer (element 112, Para [ 0059]) between the first active layer ( 154) and the first gate electrode (156); and a second gate insulating layer (152, Para [ 0059])  between the second active layer (104) and the second gate electrode (106), the second gate insulating layer (152) being different from the first gate insulating layer (112); wherein the first source electrode ( 164S), the first drain electrode (164D), and the second gate electrode ( 106) are in a same layer ( Fig 4, al least some portion of 164S, 164D and 106 are in same layer 114); and the first source electrode (164S) and the first drain electrode (164D) are on a side of the second gate insulating layer  (152) distal to the base substrate (101). 
 
Regarding claim 3, LEE discloses the array substrate of claim 2, LEE further discloses wherein the second gate insulating layer comprises SiOx, 0 < x ≤ 2 (Para [ 0049]).

Regarding claim 17, LEE discloses a display apparatus, comprising the array substrate of claim 1 (Para [ 0017]).

 
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2018/0175127A1; hereafter LEE) in view of LEE et al (US 2017/0323936 A1; hereafter LEE’936).

Regarding claim 3,  LEE discloses the array substrate of claim 1, But LEE does not disclose explicitly further comprising: an insulating layer on a side of the first gate electrode distal to the base substrate; and a capacitor electrode on a side of the insulating layer distal to the first gate electrode; Page 2 of 9Appl. No. 16/330,719wherein the capacitor electrode and the first gate electrode constitute a storage capacitor in the first thin film transistor.  
dielectric stack of first layer made with aluminum oxynitride and third layer made with aluminum oxynitride.
In a similar field of endeavor, LEE ‘936 discloses an insulating layer (Fig 2, insulating layer 105, Para [ 0050]) on a side of the first gate electrode ( CE1, as gate electrode, Para [ 0048]) distal to the base substrate (100); and a capacitor electrode (CE2, as capacitor electrode, Para [ 0049]) on a side of the insulating layer (105) distal to the first gate electrode ( CE1, as gate electrode); Page 2 of 9Appl. No. 16/330,719wherein the capacitor electrode (CE2, as capacitor electrode) and the first gate electrode ( CE1, as gate electrode) constitute a storage capacitor (cst, Para [ 0047-0050]) in the first thin film transistor ( TFT -T1, Para  [ 0048-0049]). 
Since LEE and LEE’936 are both from the same field of endeavor and discloses plurality thin film transistors with storage capacitor structure, the purpose disclosed by LEE’936 would have been recognized in the pertinent art of LEE.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify LEE in light of LEE’936 teaching “ an insulating layer (Fig 2, insulating layer 105, Para [ 0050]) on a side of the first gate electrode ( CE1, as gate electrode, Para [ 0048]) distal to the base substrate (100); and a capacitor electrode (CE2, as capacitor electrode, Para [ 0049]) on a side of the insulating layer (105) distal to the first gate electrode ( CE1, as gate electrode); Page 2 of 9Appl. No. 16/330,719wherein the capacitor electrode (CE2, as capacitor electrode) and the first gate electrode ( CE1, as gate electrode) constitute a storage capacitor (cst, Para [ 0047-0050]) in the first thin film transistor ( TFT -T1, Para  [ 0048-0049]) “for further advantages such as  storage capacitor provides enough voltage holding rate for liquid crystal so as to avoid the pixel opening rate without reducing, thus avoiding switching at different signal frequency.

Regarding claim 5, LEE and LEE’936 discloses the array substrate of claim 3, LEE’936 further discloses further comprising a first inter-layer dielectric layer (element 105, Para [ 0049]) on a side of the capacitor electrode (CE2, as capacitor electrode, Para [ 0048-0052]) distal to the base substrate (100); and a buffer layer ( buffer layer 101, Para [ 0039]) on a side of the first inter-layer dielectric layer (107) distal to the base substrate (100).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify LEE in light of LEE’936 teaching “ a first inter-layer dielectric layer (element 105, Para [ 0049]) on a side of the capacitor electrode (CE2, as capacitor electrode, Para [ 0048-0052]) distal to the base substrate (100); and a buffer layer ( buffer layer 101, Para [ 0039]) on a side of the first inter-layer dielectric layer (107) distal to the base substrate (100) “for further advantages such as  storage capacitor provides enough voltage holding rate for liquid crystal so as to avoid the pixel opening rate without reducing, thus avoiding switching at different signal frequency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2018/0175127A1; hereafter LEE) in view of LEE et al (US 2017/0323936 A1; hereafter LEE’936) as applied claims above and further in view of IMAI et al ( US 2011/0133095 ; hereafter IMAI).

Regarding claim 4, LEE and LEE’936 discloses the array substrate of claim 3, LEE ‘936 further discloses wherein the insulating layer (105) is in direct contact with the capacitor electrode (CE2, as capacitor electrode) and the first gate electrode (CE1, as gate electrode).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify LEE in light of LEE’936 teaching “wherein the insulating layer (105) is in direct contact with the capacitor electrode (CE2, as capacitor electrode)  and the first gate electrode  ( CE1, as gate electrode) “for further advantages such as  storage capacitor provides enough voltage holding rate for liquid crystal so as to avoid the pixel opening rate without reducing, thus avoiding switching at different signal frequency.
But LEE and LEE’936 does not disclose explicitly the insulating layer has a thickness in a range of approximately 100 nm to approximately 250 nm.  
In a similar field of endeavor, IMAI discloses the insulating layer has a thickness in a range of approximately 100 nm to approximately 250 nm (Para [ 0044]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify LEE and LEE’936 in light of IMAI teaching “the insulating layer has a thickness in a range of approximately 100 nm to approximately 250 nm (Para [ 0044]) “for further advantages such as provide desire thickness of the storage capacitor.

Allowable Subject Matter

Claim 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim  8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898